              Case 20-11177-KBO    Doc 237   Filed 06/25/20   Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE



In re:                                 )      Chapter 11
                                       )
AKORN, INC., et al.,                   )      Case No. 20-11177-KBO
                                       )
               Debtors.                )      Hon. Karen B. Owens



          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
         OF PAPERS AND TO BE ADDED TO BANKRUPTCY MATRIX
                   ON BEHALF OF PREMIER GROUP

         PLEASE TAKE NOTICE that the undersigned hereby appears on behalf of

Premier Group, a Michigan nonprofit corporation, in the above-captioned

bankruptcy case, and, pursuant to Bankruptcy Rule 2002, requests that all notices

given or required to be given in this matter and all papers served or required to be

served in this matter be given to and served upon him at the address and e-mail set

forth below.

         PLEASE TAKE FURTHER NOTICE, that the foregoing request includes the

notices and papers referred to in Rule 2002 of the Bankruptcy Rules and also

includes, without limitation, notices of any orders, pleadings, motions, applications,

complaints, demands, hearings, requests or any of the foregoing and any other

document brought before this Court with respect to these proceedings, whether




03277291 v1
              Case 20-11177-KBO    Doc 237   Filed 06/25/20   Page 2 of 2




formal or informal, whether written or oral, and whether transmitted or conveyed by

mail delivery, telephone, telegraph, telex or otherwise.

                                  MADDIN, HAUSER, ROTH & HELLER, P.C.

                                  By:   /s/ Earle I. Erman
                                        Earle I. Erman (P24296)
                                        Counsel for Premier Group
                                        28400 Northwestern Hwy., 2nd Floor
                                        Southfield, MI 48034
                                        (248) 208-0710
                                        eerman@maddinhauser.com

DATED:        June 25, 2020




03277291 v1
